Title: To James Madison from Alexander J. Dallas, 6 July 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        (Copy)
                        Department of War July 6. 1815.
                    
                    The acting Secretary of War, has the honor to represent to the President of the united States: That the appropriations for the Salary of the Commissary General, and for the Militia of the united States, for the years 1814 & 1815, are inadequate to the accomplishment of their objects, and that it has become necessary for the public Service that a portion of the monies appropriated for other branches of expenditure in the Department of War (in addition to the transfers heretofore authorised) be applied to the said appropriations for the Salary of the Commissary General and for the militia as follows:
                    
                        
                            Salary of the Commissary General
                            1st. of the Sum appropriated for Salaries of Clerks and of military agents, there be applied to the appriation [sic] for Salary of the Commissary General the Sum of
                            $1627.42
                        
                        
                            Militia
                            2nd. Of the Sum appropriated for Volunteers, there be applied to the appropriations for militia the Sum of
                            $.10.000.00
                        
                    
                    All which is respectfully Submitted.
                    
                        (Signed) A. J. Dallas.
                    
                